DOYLE, Presiding Judge.
In our earlier decision in this case, McMeans v. Dept. of Transp., 319 Ga. App. 230 (734 SE2d 412) (2012), we reversed the grant of the Department of Transportation’s motion to strike the first amendment to an answer filed by Brian K. McMeans. The Supreme Court reversed our judgment and held that McMeans could not plead a business loss for a business he owned and operated on condemned property.* We now vacate our earlier decision and adopt the opinion and decision of the Supreme Court as our own. Accordingly, the judgment of the trial court below is affirmed.

Judgment affirmed.


Andrews, P. J., and Boggs, J., concur.


 See Dept. of Transp. v. McMeans, 294 Ga. 436, 438 (754 SE2d 61) (2014) (“The distinct corporate entity MLI owned the business located and operated on the condemned property, so MLI, not McMeans, was the proper party to assert any claim for its business losses due to the condemnation.”).